OPINION — AG — **** CLASSES FOR MENTALLY RETARDED **** IT IS NOT MANDATORY FOR PUBLIC SCHOOLS TO PROVIDE CLASSES FOR TRAINABLE MENTALLY RETARDED CHILDREN UNTIL THEY REACH THE AGE OF TWENTY ONE (21), BUT ONLY THAT THEY PROVIDE SUCH CLASSES FOR A MINIMUM PERIOD OF TWELVE (12) YEARS AS PROVIDED IN 70 Ohio St. 1971 13-102 [70-13-102]  CITE: 70 Ohio St. 1975 Supp. 1-114 [70-1-114], 70 Ohio St. 1971 13-101 [70-13-101] (JAMES R. BARNETT)
CLASSES FOR MENTALLY RETARDED It is not mandatory for public schools to provide classes for trainable mentally retarded children until they reach the age of twenty-one (21), but only that they provide such classes for a minimum period of twelve (12) years as provided in 70 Ohio St. 13-102 [70-13-102] (1971).  The Attorney General has received your request for an opinion wherein you ask the following question: "Is it mandatory for public schools to provide classes for trainable mentally retarded children until they reach the age of 21?" Title 70 Ohio St. 13-101 [70-13-101] (1971), et seq., as amended by 70 Ohio St. 1301 [70-1301] (1975), et seq., provides for special education for exceptional children. Section 13-101 reads in pertinent part as follows: ". . . Exceptional children shall mean gifted children, educable mentally handicapped children, trainable mentally retarded children, speech defective children, emotionally disturbed or perceptually handicapped children, children with special health problems, children requiring services of a visiting counselor, children with specific learning disabilities as a result of neurological impairment, multiple handicapped children, and other handicapped children of four (4) years of age as of the first day of November of the school year; . . . Provided, that the attendance of said children in special education classes shall be included in the average daily attendance computations for state aid purposes. "From and after September 1, 1970, it shall be the duty of each school district to provide special education for all handicapped exceptional children as herein defined who reside in that school district." (Emphasis added) Title 70 Ohio St. 13-102 [70-13-102] (1971) reads in pertinent part as follows: "The determination whether a child is eligible for special education shall be made by the board of education of the school district in which such child resides, under rules and regulations approved by the State Board of Education; provided, however, that the eligibility of exceptional children shall be reevaluated at least once every three (3) years. Any child determined to be eligible shall be permitted to receive such special education for a minimum period of twelve (12) years." (Emphasis added) In 5 Okl.Op.A.G. 209 issued on September 29, 1972, this office discussed several questions pertaining to these sections of the Oklahoma School Code, which opinion included the following statement: "Because there is a right to special education for a minimum of twelve years, children are entitled to continue their education through the junior high and high school level if they are able to do so. . . ." (Emphasis added) It thus can be seen that Section 70 Ohio St. 13-102 [70-13-102] has been interpreted by this office to require the furnishing of special education only through the minimum of twelve (12) years set forth therein.  Apparently your question stems from a literal reading of 70 Ohio St. 1-114 [70-1-114] (1975) which statute delineates the school age for children in Oklahoma, and which reads in pertinent part as follows: "All children between the ages of five (5) years on or before November 1, and twenty-one (21) years on or before September 1 shall be entitled to attend school free of charge in the district in which they reside. . . ." Title 70 Ohio St. 1-114 [70-1-114] (1975) is a general statute setting out the school age for all children in Oklahoma.  Title 70 Ohio St. 13-102 [70-13-102] (1971) is a specific law pertaining only to exceptional children as defined under Section 13-101, and eligible for such education under the rules and regulations approved by the State Board of Education referred to in Section 70 Ohio St. 13-102 [70-13-102]. That a specific statute will prevail over a general statute in Oklahoma cannot be doubted. In this regard see Sebring v. Federal Deposit Ins. Corp., 401 P.2d 479, and other cases cited at 13 Okla. Digest, page 503, et seq. Thus it can be seen that in instances where a trainable mentally retarded child has completed twelve (12) years of special education, Section 70 Ohio St. 1-114 [70-1-114] has no applicability, and the school board need not continue providing classes until such child reaches the age of twenty-one (21).  It is, therefore, the opinion of the Attorney General that your question be answered in the negative. It is not mandatory for public schools to provide classes for trainable mentally retarded children until they reach the age of twenty-one (21), but only that they provide such classes for a minimum period of twelve (12) years as provided in 70 Ohio St. 13-102 [70-13-102] (1971).  (James R. Barnett)